EXECUTIVE EMPLOYMENT AGREEMENT




THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered
effective as of March 8, 2004, between METROPOLITAN HEALTH NETWORKS, INC., a
Florida corporation (the “Company”), whose principal place of business is 250 S.
Australian Avenue, Suite 400, West Palm Beach, Florida 33401, and ROBERTO L.
PALENZUELA, individually (“Executive”).




RECITALS:




A.

The Company is presently engaged in the business of operating as a Provider
Service Network (“PSN”), specializing in managed care risk contracting (the
“Business”); and




B.

Executive has extensive experience in the Business and the Company wishes to
employ Executive.




AGREEMENT:




NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:




1.

EMPLOYMENT.  The Company hereby employs Executive as General Counsel and
Secretary of the Company, and Executive hereby accepts such employment upon the
terms and conditions hereinafter set forth.  During the Term (including any
renewals thereof) as defined herein, Executive shall have such duties and
responsibilities commensurate with said position.




2.

TERM.  This Agreement shall commence on the date hereof (the “Commencement
Date”) and shall terminate on the first anniversary of the date hereof (the
“Term”); provided, however, that the term of Executive’s employment shall be
automatically extended without further action of either party for additional one
year periods (each, a “Renewal Term”), unless written notice of either party’s
intention not to extend has been given to the other party hereto at least ninety
(90) days prior to the expiration of the then effective Term, subject to earlier
termination pursuant to the terms hereof.  




3.

COMPENSATION/BENEFITS.




a.

Salary.  The Company shall pay Executive a base salary (the “Base Salary”) equal
to One Hundred Sixty Thousand Dollars ($160,000.00) per annum during the Term,
which Base Salary shall be paid in accordance with the Company’s payroll
policies and procedures for all employees.  The Company’s Board of Directors
shall also review, at least annually, the Base Salary, for merit increases and
may, by action and in the discretion of the Board, be increased at any time or
from time to time.  The Base Salary, if so increased, shall not thereafter be
decreased for any reason.




b.

Annual Bonus.  The Company shall provide Executive with an annual cash bonus
opportunity, which will be formula-based in connection with the Company’s annual
budget and business objectives as determined by the Board of Directors.  In
addition, Executive may receive a discretionary bonus as determined by the Board
of Directors.




c.

Insurance; Other Benefits.  During the Term of this Agreement, the Company shall
provide medical and health insurance coverages for Executive and Executive’s
dependents, or, at the election of Executive, shall continue in full force and
effect all existing medical and health insurance currently paid for by Executive
for the benefit of Executive and Executive’s dependents, at the Company’s sole
expense; provided, however, that the Company’s expense for Executive and
Executive’s dependents’ medical and health insurance shall not exceed the then
current expense of providing such coverage to the Comapny’s individual Officers.
 Executive shall also be covered under an active directors and officers
liability insurance policy.  In addition to the foregoing, Executive shall be
eligible for participation in any incentive compensation programs, including
bonus compensation programs, enacted by the Company for the benefit of its
Officers.




d.

Vacation.  During each fiscal year of the Company, Executive shall be entitled
to four (4) weeks of paid vacation during each such fiscal year.  Unused
vacation days may be carried forward from year to year at the option of
Executive.




e.

Automobile and Telephone Expenses.  Executive shall receive an automobile
allowance of Five Hundred ($500.00) Dollars per month.  The Company shall also
provide Executive with a mobile telephone allowance of One Hundred ($100.00)
Dollars per month.




f.

Expense Reimbursement.  The Company shall promptly reimburse Executive for all
reasonable expenses actually paid or incurred by Executive in the course of and
pursuant to the Business of the Company, including expenses for travel.
 Executive shall account and submit reasonably supporting documentation to the
Company in connection with any expense reimbursement hereunder in accordance
with the Company’s policies.




g.

Stock Options.  Executive shall be granted annually options to purchase shares
of Common Stock of the Company.  These Options shall be determined and approved
by the Board of Directors.




4.

TERMINATION.




a.

Termination by the Company for Cause.




(i)

The Company may terminate this Agreement for Cause as hereinafter defined, upon
a determination of not less than a majority of the Board of Directors of the
Company.

(ii)

As used in this Agreement, the term “Cause” shall only mean (i) Executive’s
material breach of any of the provisions of this Agreement, (ii) the commission
of an act involving fraud, theft or dishonesty by Executive, (iii) Executive’s
willful and continuing disregard of lawful and reasonable instructions of the
Company, the President or the CEO, (iv) the use of alcohol or drugs by Executive
which interferes in any manner with the performance of Executive’s duties and
responsibilities, (v) the conviction of Executive for violating any law
constituting a felony, or (vi) the commission of an act or omission by Executive
which could be harmful to the business interests or goodwill of the Company.




(iii)

Executive shall continue to receive salary only for the period ending with the
date of such termination as provided in this Section 4(i).  In respect of any
other compensation, the Board of Directors shall determine same at its sole
discretion.




b.

Termination by the Company for Other than Cause.  The foregoing notwithstanding,
the Company may terminate Executive’s employment for whatever reason it deems
appropriate; including, but not limited to, sending written notice of
non-renewal of the Term of this Agreement; provided, however, that in the event
such termination is not based on Cause, or if Executive’s employment is
terminated under Sections 4(d) or (e) hereto, the Company shall continue to be
obligated to pay amounts and benefits provided in Sections 2(a), 2(c) and 2(e)
in this Agreement to Executive for a period of one (1) year following the
termination of Executive’s employment by the Company, and Executive shall be
entitled to all Stock Options earned or not yet earned through the full term of
this Agreement.  In addition, the Company will register all shares owned
directly, or indirectly, by Executive, as well as all option shares at the
Company’s expense.




c.

Voluntary Termination.  In the event Executive terminates Executive’s employment
on Executive’s own volition, except as provided in Section 4(d) in this
Agreement and/or Section 4(e) prior to the expiration of the Term of this
Agreement, including any renewals thereof, such termination shall constitute a
voluntary termination and in such event Executive shall be limited to the same
rights and benefits as provided in connection with Section 4(a).




d.

Constructive Termination of Employment.  A termination by the Company without
Cause shall be deemed to have occurred upon the occurrence of one or more of the
following events without the express written consent of Executive:




(i)

A change in control of the Company, defined as the acquisition by a person or
entity of 50% or more of the Company’s common stock, a merger or other form of
corporate reorganization resulting in the foregoing;




(ii)

A significant change in the nature or scope of the authority, powers, function,
duties or responsibilities of Executive at any time during the Term of this
Agreement;




(iii)

A change in Executive’s principal office to a location outside the Palm Beach or
Broward County, Florida area;

(iv)

A five (5%) percent or greater reduction in Executive’s Base Salary as in effect
immediately prior to such reduction;




(v)

A material breach of the Agreement by the Company;




(vi)

A material reduction of Executive’s benefits payable by the Company as set forth
in this Agreement; or




(vii)

Failure by a successor company to assume the obligations of the Company under
this Agreement.




Anything herein to the contrary notwithstanding, Executive shall give written
notice to the Board of Directors of the Company that Executive believes an event
has occurred which would result in a Constructive Termination of Executive’s
employment under this Section 4(d), which written notice shall specify the
particular act or acts, on the basis of which Executive intends to so terminate
Executive’s employment, and the Company shall then be given the opportunity,
within thirty (30) days of its receipt of such notice to cure said event;
provided, however, there shall be no period permitted to cure a second
occurrence of the same event and in no event will there be a required period to
cure following the occurrence of two events as described in this Section 4(d).




e.

Death or Disability.  




(i)

Death.  In the event of the death of Executive during the Term of the Agreement,
the amounts and benefits provided herein shall be paid to Executive’s designated
beneficiary, or, in the absence of such designation, to the estate or other
legal representative of Executive, for a period of one (1) year from and after
the date of death of Executive.  The Company shall also cause the exercise of
all vested and non-vested Stock Options.  Other death benefits will be
determined in accordance with the terms of the Company’s benefit programs and
plans in effect  from time to time.




(ii)

Disability.  In the event of Executive’s disability, as hereinafter defined,
Executive shall be entitled to compensation in accordance with the Company’s
disability compensation practice for senior executives, including any separate
arrangement or policy covering Executive, but in all events, Executive shall
continue to receive the amounts and benefits provided in this Agreement for a
period, at the annual rate in effect immediately prior to the commencement of
disability, of not less than one (1) year from the date on which the disability
has deemed to occur as hereinafter provided below.  Any amounts provided for in
this Section 5 (ii) shall be offset by any other long term disability benefits
provided to Executive by the Company.  For purposes of this Agreement, the term
“Disability” shall mean if Executive is unable by reason of sickness or accident
to perform Executive’s duties under this Agreement for a cumulative total of
sixteen (16) weeks  within one (1) calendar year.  Termination due to disability
shall be deemed to have occurred upon the first day of the month following the
determination of disability as defined in the preceding sentence.

(iii)

Anything herein to the contrary notwithstanding; if, following a termination of
employment hereunder due to disability as provided in the preceding paragraph,
Executive becomes re-employed, whether as an executive or a consultant, any
salary, annual incentive payments or other benefits earned by Executive from
such employment shall offset any salary continuation due to Executive hereunder
commencing with the date of re-employment.




(iv)

The Company may secure life and disability insurance at its discretion and cost
to meet the obligations provided for in sections 4(i) and 4 (ii).







5.

COVENANT NOT TO COMPETE.  Executive acknowledges and recognizes the highly
competitive nature of the Business, and that the goodwill, business strategy and
continued patronage of the Company constitute a substantial asset of the
Company.  Executive further acknowledges and recognizes that during the course
of Executive’s employment, Executive will receive specific knowledge of the
Business, access to trade secrets and Confidential Information (as defined in
Section 6), and shall participate in business transactions, acquisitions and
corporate decisions involving the Company.  Accordingly, Executive agrees to the
following:




a.

For a period of twelve (12) months after termination of Executive’s employment
under this Agreement (the “Restricted Period”), Executive will not, directly or
indirectly, engage in or have any interest in, any sole proprietorship,
partnership, corporation or business (either as an employee, officer, director,
consultant or independent contractor) that directly engages in (i) the Business;
(ii) any business substantially similar to the Business, or (iii) any business
that the Company currently plans on carrying out and in which it has made a
significant investment towards its furtherance (a “Competitive Business”) in any
of the counties of Miami-Dade, Broward, Palm Beach, Volusia, Flagler, Martin and
St. Lucie Counties where the Company actually engages in a Competitive Business
(the “Restricted Area”).




b.

During the Restricted Period and within the Restricted Area, Executive will not
(i) directly or indirectly, recruit or solicit any employee or agent of the
Company (including any of the Company’s doctors) to discontinue such employment
or agency relationship with the Company, or (ii) employ or seek to employ any
person who is then (or was at any time within six (6) months prior to the date
Executive employs or seeks to employ such person) employed by the Company.




c.

Executive acknowledges that Company is without an adequate remedy at law in the
event this covenant is violated.  Executive recognizes that the terms of this
covenant are reasonable and necessary for the protection of the Company’s
business because his association with the Company will enhance the value of
Executive’s services.




6.

NON-DISCLOSURE OF CONFIDENTIAL INFORMATION.




(a)

Executive covenants and agrees that Executive will at all times keep
confidential and will not disclose or furnish anyone, other than other employees
of the Company, or, as required by subpoena, the names, addresses, or other
personal information of any of the members, patients, clients, customers or
business contacts of the Company, or disclose any information received by
Executive during the course of his employment with regard to the personnel,
financial, or other business affairs of the Company or their respective
employees, or the diagnosis, treatment and results of any medical care furnished
by any of the Company or their affiliates, or of a person of which the Company
or their affiliates have records, except as authorized in writing in accordance
with applicable law (all of the foregoing collectively, the “Confidential
Information”).  Further, Executive shall not disclose to anyone other than other
employees of the Company, the Company’ professional advisors, or Executive’s
professional advisors, or, as required by subpoena, any of the legal
documentation of the Company, including, but not limited to (i) internal
documents, such as articles of incorporation, by-laws, rules and regulations,
and this Agreement and (ii) contracts with third parties.  Except as
specifically provided above, all such information shall be kept confidential and
shall not in any manner be revealed to any person.  Executive further agrees
that this Section 6 shall be a continuing agreement and covenant and shall
survive any termination of this Agreement.  Without limiting the generality of
the foregoing, Executive shall comply with all of the requirements of HIPAA to
the extent that such requirements apply to Executive.




(b)

Excluded from the Confidential Information, and therefore not subject to the
provisions of this Agreement, shall be any information generally known to the
public (other than as a result of unauthorized disclosure by Executive) or any
information of a type not otherwise considered confidential by persons engaged
in the same business or a business similar to that conducted by the Company.




(c)

Upon written request of the Company, Executive shall return to the Company all
written materials containing the Confidential Information.  Executive shall also
deliver to the Company, written statements signed by Executive certifying all
materials have been returned within five (5) days of receipt of the request.




7.

AMENDMENTS    This Agreement shall not be modified or amended except by written
agreement duly executed by the parties hereto.




8.

HEADINGS   All sections and descriptive headings of this Agreement are inserted
for convenience only, and shall not affect the construction or interpretation
hereof.




9.

COUNTERPARTS   This Agreement may be executed in any number of counterparts,
each of which, when executed and delivered, shall be an original, but all
counterparts shall together constitute one and the same instrument.




10.

ENTIRE AGREEMENT   This Agreement hereto constitutes the entire understanding
between the parties.  Nothing in this Agreement will prevent or restrict
Executive from serving on the Board of Directors of public or private companies
and receive compensation from such service.

11.

GOVERNING LAW   This Agreement is to be construed and enforced according to the
laws of the State of Florida.  This Agreement shall not be construed more
strictly against one party than the other, merely by virtue of the fact that it
may have been prepared by counsel for one of the parties, it being recognized
that both Company and Executive have contributed substantially and materially to
the negotiation and preparation of this Agreement.




12.

VENUE.  Venue for any action arising from this Agreement shall be in Palm Beach
County, Florida.




13.

ATTORNEYS’ FEES   In connection with any controversy arising out of this
Agreement, the prevailing party shall be entitled to reasonable attorneys’ fees
and costs at pre-trial, trial, and appellate levels from the non-prevailing
party.




14.

SEVERABILITY   Inapplicability or unenforceability of any provision of this
Agreement shall not limit or impair the operation or validity of any other
provision of this Agreement or any such other instrument.




15.

NON-ASSIGNABILITY   This Agreement is personal in nature and not assignable by
any party hereto.




16.

BINDING EFFECT    This Agreement shall be binding upon and inure to the benefit
of the parties, its successors, transferees and assigns.




17.

CONSTRUCTION   In construing this Agreement, the singular shall include the
plural and the plural shall include the singular, and the use of any gender
shall include every other and all genders.




IN WITNESS WHEREOF, the parties hereto have caused these presents to be executed
as of the 8th day of March, 2004.




COMPANY:




Metropolitan Health Networks, Inc.







By:

_______________________________________

Michael M. Earley, President & CEO







By:

_______________________________________

Debbie Finnel, Chief Operating Officer







EXECUTIVE:




_____________________________________________

Roberto L. Palenzuela




-#-





